Exhibit 10.1

FIRST AMENDMENT TO USMD HOLDINGS, INC.

2010 EQUITY COMPENSATION PLAN

The Board of Directors of USMD Holdings, Inc. hereby adopts and approves this
First Amendment to the USMD Holdings, Inc. 2010 Equity Compensation Plan (the
“Plan”), subject to the consent of shareholders as set forth below.

The Plan is hereby amended by deleting Section 3(a) of the Plan, entitled
“Shares Authorized” in its entirety, and replacing it with the following new
Section 3(a):

 

  (a) Shares Authorized. Subject to the adjustment specified below, the
aggregate number of shares of common stock of the Company (“Company Stock”) that
may be issued or transferred under the Plan is 2,500,000 shares, any or all of
which may be represented by Incentive Stock Options, Restricted Stock, and/or
SARS. The maximum aggregate number of shares of Company Stock that shall be
subject to Grants made under the Plan to any individual during any calendar year
shall be 500,000 shares. The shares may be authorized but unissued shares of
Company Stock or reacquired shares of Company Stock, including shares purchased
by the Company on the open market for purposes of the Plan. If and to the extent
Options granted under the Plan terminate, expire, or are canceled, forfeited,
exchanged or surrendered without having been exercised or if any shares of
Restricted Stock are forfeited, the shares subject to such Grants shall again be
available for purposes of the Plan.

This Amendment shall be effective upon the consent of the shareholders of USMD
Holdings, Inc. as required by NASDAQ rules or applicable law.